       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 1 of 25




 1                                              DISTRICT COURT JUDGE BENJAMIN H. SETTLE
                                                    MAGISTRATE JUDGE DAVID W. CHRISTEL
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT TACOMA
 9      CHARLES REED,                                      NO. 3:16-CV-05993-BHS-DWC
10                                 Plaintiff,              DEFENDANTS’ THIRD MOTION
                                                           FOR SUMMARY JUDGMENT
11              v.
                                                           NOTE ON MOTION CALENDAR:
12      STEVEN HAMMOND, et al.,                            October 2, 2020
13                                 Defendants.
                                                            ORAL ARGUMENT REQUESTED
14

15                                     I.       INTRODUCTION

16          Plaintiff Reed cannot show any of the Defendants—Dr. Hammond, Dr. Strick, Mr.

17   Weber, or Dr. Smith—violated his Eighth Amendment rights. Further, the Defendants are

18   entitled to qualified immunity because no clearly established precedent established their

19   conduct, which was consistent with Washington State Department of Corrections’ treatment

20   protocols and their own medical judgment, would violate Reed’s constitutional rights. Reed

21   presented no evidence to Defendants at the time to suggest he was experiencing extrahepatic

22   conditions indicating that his disease was rapidly progressing or that a failure to provide

23   immediate treatment would result in injury or serious risk to his health. Likewise, Defendants

24   enjoy qualified immunity for Reed’s medical negligence claims under Washington law

25   because they acted reasonably while performing statutory duties pursuant to policy. Finally,

26   Reed cannot establish any Defendant’s alleged negligence proximately caused him injury.



       DEFS’ THIRD MOTION FOR                         1              ATTORNEY GENERAL OF WASHINGTON
                                                                             Corrections Division
       SUMMARY JUDGMENT                                                        PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                           Olympia, WA 98504-0116
                                                                               (360) 586-1445
          Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 2 of 25




 1           Defendants respectfully request the Court grant their motion and summarily dismiss
 2   Reed’s Second Amended Complaint, (Dkt. #96), in its entirety, with prejudice.
 3                               II.     STATEMENT OF THE CASE
 4           Plaintiff Charles Reed is an inmate held by the Washington State Department of
 5   Corrections (DOC) at Stafford Creek Corrections Center (SCCC) in Aberdeen, Washington.
 6   (Dkt. #96 at 2, ¶ 5). He has had Hepatitis C (HCV) since 1979. (Dkt. #42 at 2, ¶ 6).
 7   A.      Natural History of HCV
 8           HCV is a viral infection that can slowly damage the liver over time. (Dkt. #43 at 4, ¶ 8).
 9   There are usually no significant symptoms for 3-4 decades after initial infection. Id. During this
10   time, HCV can cause progressive “fibrosis” or scarring of the liver; the most advanced stage
11   being “cirrhosis.” Id. Serious clinical consequences of HCV, such as symptoms of liver
12   dysfunction, overt liver failure, liver cancer, and death, occur in only 1-4% of patients with
13   cirrhosis annually. Id. However, the progression to cirrhosis is a variable process, with only 20-
14   30% of people with HCV progressing to cirrhosis over a 20-year period. (Dkt. #43 at 4-5, ¶ 9).
15   Some persons, despite HCV, never develop any scarring of the liver. Id.
16           In HCV patients, it is difficult to determine clinically the amount of scarring in the liver
17   because the scarring does not usually cause symptoms until it is very advanced and has nearly
18   replaced all the normal tissue. (Dkt. #43 at 5, ¶ 10). A liver biopsy, a procedure using a needle
19   to obtain several small pieces of liver for microscopic examination, is the “gold standard” for
20   assessing the degree of fibrosis. Id. Liver fibrosis is graded on a scale from F0 to F4: “F0” means
21   no scarring; “F1” means mild scarring; “F2” means moderate scarring; “F3” means severe
22   scarring; and “F4” means very severe scarring/cirrhosis. (Dkt. #43 at 5-6, ¶ 10, Table 1).
23   B.      Treatment of HCV by DOC
24           The DOC Offender Health Plan (OHP) defines the level and scope of medical care
25   provided to individuals in DOC custody. (Dkt. #109 at 2-3, ¶ 5; Dkt. #109-1). The OHP defines
26   three Levels of Care: Level 1 – medically necessary; Level 2 – medically necessary in some


       DEFS’ THIRD MOTION FOR                            2               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       SUMMARY JUDGMENT                                                            PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                               Olympia, WA 98504-0116
                                                                                   (360) 586-1445
          Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 3 of 25




 1   instances and must be reviewed and approved by a Care Review Committee (CRC); and Level
 2   3 – not medically necessary and not authorized. Id.
 3           The OHP lists HCV as Level 1 condition “under DOC protocol.” (Dkt. #109 at 3, ¶ 6;
 4   Dkt. #109-1 at 21). DOC Policy 670.000, Communicable Disease, Infection Prevention, and
 5   Immunization and the DOC HCV protocol are documents that guide decision-making for HCV
 6   within DOC. (Dkt. #43 at 2, ¶ 3; Dkt. #43-1 at 2-9; Dkt. #43-1 at 11-31). When initial treatment
 7   decisions were made in Reed’s case, treatment with Direct Acting Anti-virals (DAAs) was
 8   selectively deferred for patients with lower levels of fibrosis, prioritizing DAA treatment for
 9   patients with more severe fibrosis. (Dkt. #109 at 3, ¶ 6).
10           In order to apply the DOC protocol, a specific Hepatitis C Care Review Committee (HCV
11   CRC) was created. (Dkt. #109 at 3, ¶ 6). The HCV CRC is composed of practitioners presenting
12   or discussing care of patients with HCV. Id. At HCV CRC meetings, the patient’s provider
13   summarizes the patient’s history, diagnosis, exam findings, symptoms, and other information
14   relevant to the use of DAAs per the HCV protocol. (Dkt. #109 at 3, ¶ 7). The CRC then discusses
15   each case presented determines the prioritization or deferral in each case. Id.
16   C.      Treatment of Reed’s HCV Infection at SCCC
17           Reed arrived at SCCC most recently in August 2014. (Dkt. #71 at 2, ¶ 5). His SCCC
18   provider scheduled him for a liver biopsy that showed that Reed’s fibrosis score was an F2. Id.
19   Under the DOC HCV Protocol, patients, like Reed, whose treatment with DAAs was deferred
20   were to be rescreened annually with an AST to Platelet Ratio Index (APRI) score and offered a
21   liver biopsy every five years or as appropriate. (Dkt. #70 at 4, ¶ 8). This ongoing monitoring for
22   progression of liver disease allowed treatment to be initiated before any untoward effects or
23   complications occur. Id. Prior to 2016, Reed’s APRI scores were relatively low compared to
24   others with higher levels of fibrosis, so nothing indicated his disease had progressed to an F3 or
25   F4 fibrosis score. (Dkt. #71 at 3-4, ¶ 7). Reed’s reported symptoms were generally inconsistent
26   with HCV extrahepatic manifestations so there was no indication for immediate treatment with


       DEFS’ THIRD MOTION FOR                           3               ATTORNEY GENERAL OF WASHINGTON
                                                                                Corrections Division
       SUMMARY JUDGMENT                                                           PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                              Olympia, WA 98504-0116
                                                                                  (360) 586-1445
        Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 4 of 25




 1   DAAs. Id. Nevertheless, upon Reed’s request, DOC Nurse Eschbach, the infectious disease
 2   control nurse at SCCC, presented Reed’s case to the HCV CRC on January 7, 2016. (Dkt. #71
 3   at 1, ¶ 2, at 3-4, ¶ 7). According to Dr. Hammond, DOC’s then Chief Medical Officer, who
 4   attended that HCV CRC meeting, nothing at the time of the HCV CRC presentation indicted that
 5   Reed’s infection was progressing faster than normal or that he was experiencing any extrahepatic
 6   conditions warranting another biopsy. (Dkt. #109 at 2, ¶3, at 4, ¶ 10).
 7          Reed then submitted grievances through the prison grievance system, and he sent letters
 8   to both Dr. Hammond and Dr. Strick complaining about not being provided DAAs. (Dkt. #109
 9   at 4-6, ¶¶ 12-15; Dkt. #109-1 at 52-62; Dkt. #70 at 2-3, ¶ 5; Dkt. #51 at 67-68, 71-72).
10          By late October 2016, the DOC HCV Protocol was revised to recommend treatment with
11   DAAs for all patients with fibrosis scores of F2 or greater. (Dkt. #71 at 4-5, ¶ 8). Because Reed’s
12   APRI scores were still relatively low, he was evaluated after other patients with F2 fibrosis scores
13   with APRI scores indicating more advanced scarring. (Dkt. #71 at 5, ¶ 9). On June 20, 2017,
14   DOC provided Reed with a Fibroscan, a less invasive diagnostic technique than a liver biopsy
15   used to evaluate HCV patients for fibrosis. (Dkt. #70 at 5-6, ¶ 11; Dkt. #71 at 5, ¶ 10).
16   Unexpectedly, it showed his HCV infection may have progressed to the equivalent of an F4,
17   making him a high priority for treatment. (Dkt. # 71 at 5, ¶ 10). After receiving the results, Nurse
18   Eschbach continued to progress Reed through the steps of the protocol, and Reed began
19   treatment with DAAs in early November 2017, completing treatment as scheduled twelve weeks
20   later. (Dkt. #71 at 5, ¶ 10, at 6, ¶ 12). Fortunately, Reed’s liver condition is compensated,
21   meaning he does not have symptoms related to cirrhosis. (Dkt. #71 at 5, ¶ 10).
22          According to Defendants’ expert, Dr. Chad Zawitz, M.D., Defendants’ deferral of
23   treatment for early stage fibrosis with ongoing interval monitoring was consistent with the
24   general practice in the community-at-large at that time, including American Association for the
25   Study of Liver Disease/Infectious Diseases Society of America (AASLD/IDSA) and Federal
26   Bureau of Prisons (FBOP) Guidelines. (Dkt. # 156-1 at 25). Dr. Zawitz also states while Reed


       DEFS’ THIRD MOTION FOR                            4               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       SUMMARY JUDGMENT                                                            PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                               Olympia, WA 98504-0116
                                                                                   (360) 586-1445
          Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 5 of 25




 1   may have experienced extrahepatic symptoms associated with HCV, they are not of the nature
 2   outlined or implied in the DOC HCV protocol and they are not the type of extrahepatic symptoms
 3   that indicated rapid progression. (Dkt. #156-1 at 26). Drs. Zawitz, Strick, Hammond, and Kariko
 4   all testify the care Reed received was not below the accepted standard of care. (Dkt. #156-1 at
 5   26; Dkt. # 70 at 7, ¶ 15; Dkt. #109 at 7, ¶ 18; Dkt. #110 at 4, ¶ 12).
 6           On November 27, 2019, by agreement of the parties, Reed was provided with a diagnostic
 7   test that is similar to a Fibroscan called shear wave elastography. (Dkt. #156-1 at 18). The results
 8   showed the appearance of Reed’s liver was consistent with advanced fibrosis, but there were no
 9   focal masses that would be consistent with hepatocellular cancer. Id.
10   D.      Defendants’ Actions
11           Dr. Hammond and Dr. Strick, the only Defendants present at the January 7, 2016, HCV
12   CRC meeting that considered Reed’s status, have testified the symptoms Reed claimed to have
13   at that time did not indicate that his infection was progressing rapidly. (Dkt. #70 at 1-2, ¶ 3; Dkt.
14   #111 at 4 , ¶ 6; Dkt. #109 at 4, ¶¶ 10-11; Dkt# 109-1 at 50-51).
15           Although Dr. Hammond and Dr. Strick received letters from Reed claiming he was being
16   denied needed medical care, they have opined the symptoms Reed claimed to have in these
17   grievances and letters were either not related to HCV or were non-specific symptoms that could
18   be associated with many other conditions. (Dkt. #109 at 4-6, ¶¶ 12-15; Dkt. #109-1 at 52-62;
19   Dkt. #70 at 2-3, ¶ 5; Dkt. #51 at 65-72). Defendant Weber does not recall being involved in
20   responding to Reed’s grievances about HCV treatment. (Dkt. #111 at 3, ¶ 9).
21           Although Reed complains of a lack of monitoring in 2016, it is undisputed he received
22   APRI testing in December 2015 and January 2017—thirteen months apart vice the twelve month
23   period in the DOC HCV protocol. (Dkt. #70 at 5-6, ¶¶ 11-12; Dkt. #71 at 3, ¶ 6). Dr. Strick and
24   Nurse Eschbach both testified the thirteen-month gap between Reed’s APRI tests was not
25   clinically significant compared to the twelve-month gap in the protocol. (Dkt. #70 at 6, ¶ 12;
26   Dkt. #71 at 2-3, ¶¶ 6-7). Of greater significance to this motion, however, is the undisputed


       DEFS’ THIRD MOTION FOR                            5                ATTORNEY GENERAL OF WASHINGTON
                                                                                  Corrections Division
       SUMMARY JUDGMENT                                                             PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                                Olympia, WA 98504-0116
                                                                                    (360) 586-1445
          Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 6 of 25




 1   testimony that none of the Defendants’ roles within DOC included “monitoring” Reed’s HCV,
 2   a task that was generally the responsibility of an infectious disease nurse at each DOC facility.
 3   (Dkt. #109 at 6, ¶ 16; Dkt. #70 at 1-2, ¶ 3, at 4, ¶ 9; Dkt. #110 at 3, ¶ 10; Dkt. #111 at 2, ¶ 5).
 4           With respect to the October 2016 protocol change for HCV treatment priorities, it is
 5   undisputed the Defendants were not involved in deciding whether to conduct a review of Reed’s
 6   care, but they did not contemplate the protocol change to require the undertaking of a
 7   retrospective review of HCV cases that did not otherwise suggest a rapid progression of the
 8   disease. (Dkt. #109 at 6-7, ¶ 17; Dkt. #110 at 3, ¶¶ 8-9; Dkt. #70, at 1-2, ¶ 3; Dkt. #111 at 2,
 9   ¶¶ 4-5). This type of review was not contemplated because HCV is normally very slow to
10   progress, meaning a massive review like that suggested by Reed was neither realistic nor
11   medically necessary. (Dkt. #109 at 6-7, ¶ 17; Dkt. #110 at 3, ¶¶ 8-9).
12           Finally, Reed’s allegation the Defendants should have used alternative tests and
13   procedures like the Fibroscan ignores the fact that the APRI score used to monitor Reed’s HCV
14   progression, as well as other inmates diagnoses with HCV, is among the best-validated
15   laboratory methods for predicting HCV progression and is well-suited for annual monitoring of
16   a large population in a prison setting. (Dkt. #70 at 4, ¶ 10).
17   E.      Reed Failed to Exhaust DOC’s Offender Grievance Program
18           The Washington Offender Grievance Program (OGP), in existence for nearly forty years,
19   allows inmates to file grievances on a wide range of issues related to their incarceration. (Dkt.
20   #44 at 1, ¶ 3, at 2, ¶ 5). Each facility manages its grievance program in accordance with DOC
21   550.100, OGP, and the OGP Manual, (Dkt. #44 at 1, ¶ 3; Dkt. #44-1, at 2-5, 8-40), copies of
22   which are available to inmates for review in the library or law library. (Dkt. #44 at 2, ¶ 4). Since
23   March 2005, offenders have 20 working days from the date of an incident to file a grievance.
24   (Dkt. #44 at 3-4, ¶ 9). The OGP Manual requires offenders to identify the names of all individuals
25   involved in the incidents described in their grievances and make a simple, straightforward
26   statement about what happened and what they are grieving. (Dkt. #44-1 at 21).


       DEFS’ THIRD MOTION FOR                             6               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Corrections Division
       SUMMARY JUDGMENT                                                             PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                                Olympia, WA 98504-0116
                                                                                    (360) 586-1445
        Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 7 of 25




 1          Reed was very familiar with the requirements of the OGP, having filed at least 113
 2   grievances since January 2001. (Dkt. 44 at 4, ¶ 12). Reed listed Grievance Log Id. 16602604 as
 3   the grievance resolution for any grievances concerning facts relating to this case in Appendix 2
 4   to his Amended Complaint. (Dkt. #8 at 2, 8-11). He filed that grievance in January 2016 and
 5   appealed the response to the highest level, Level III. (Dkt. #44 at 4, ¶ 13; Dkt. #44-1 at 42-43).
 6   In that grievance, Reed made no allegations against Defendant Weber. (Dkt. #44 at 5, ¶ 15.)
 7          Reed has admitted he did not grieve the following: (1) the use of APRI scores to monitor
 8   his condition; (2) the failure to provide an APRI test in 2016 as called for by the HCV protocol;
 9   or (3) the failure to initiate a review of HCV treatment priorities following the protocol change
10   in October 2016. (Dkt. #156-3 at 153:2-154:25, 157:2-10). Regarding the “failure to initiate a
11   review” claim, Reed testified he became aware of the protocol change in October 2016 when
12   Defendants filed their first Motion for Summary Judgment on September 17, 2017. (Dkt. #156-
13   3 at 106:5-24, 157:2-17; Dkt. #40). He did not file a grievance regarding those allegations after
14   becoming aware of the protocol change. (Dkt. #156-3 at 152:4-153:1). Reed’s only grievances
15   related to the allegations in this lawsuit were in his December 2017 declaration, Exhibit 15 to
16   his deposition. (Dkt. #156-3 at 151:12-153:1; Dkt. #51 at 76-80, 82-84, 86-88, 90-92, 94-96).
17                                    III.    ISSUES PRESENTED
18          1.      Should the Court summarily dismiss Plaintiff’s civil rights claims because the
19   Defendants are entitled to qualified immunity?
20          2.      Should the Court summarily dismiss Plaintiff’s state law claim for medical
21   negligence because Plaintiff cannot establish the elements of that claim?
22                  IV.     SUMMARY JUDGMENT STANDARD OF REVIEW
23          The Court may properly grant summary judgment when the moving party demonstrates
24   there are no genuine issues of material fact for trial and they are entitled to judgment as a matter
25   of law. Fed. R. Civ. P. 56(a). Conclusory or speculative allegations do not raise genuine issues
26   of material fact for trial. Lujan v. National Wildlife Federation, 497 U.S. 871 (1990). The non-


       DEFS’ THIRD MOTION FOR                            7               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       SUMMARY JUDGMENT                                                            PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                               Olympia, WA 98504-0116
                                                                                   (360) 586-1445
          Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 8 of 25




 1   moving party must “produce at least some significant probative evidence tending to support”
 2   their position. Smolen v. Deloitte, Haskins & Sells, 921 F.2d 959, 963 (9th Cir. 1990). They
 3   cannot “defeat summary judgment with allegations in the complaint, or with unsupported
 4   conjecture or conclusory statements.” Hernandez v. Spacelabs Med. Inc., 343 F.3d 1107, 1112
 5   (9th Cir. 2003). “The mere existence of a scintilla of evidence in support of the non-moving
 6   party’s position is not sufficient[]” to defeat summary judgment. Triton Energy Corp. v. Square
 7   D Co., 68 F.3d 1216, 1221 (9th Cir. 1995).
 8                                         V.      ARGUMENT
 9   A.      All Defendants Are Entitled to Qualified Immunity
10           The Defendants are all entitled to qualified immunity because Reed cannot show, “first,
11   [that he] suffered a deprivation of a constitutional or statutory right; and second [that such] right
12   was ‘clearly established’ at the time of the alleged misconduct.” Taylor v. Barkes, 135 S. Ct.
13   2042, 2044 (2015) (per curium) (internal quotation marks omitted). The Court may undertake
14   the two-part analysis in either order. Pearson v. Callahan, 555 U.S. 223, 236 (2009). Qualified
15   immunity defeats Reed’s federal claims if the Defendants prevail on either part. Id.
16           1.     Defendants did not deprive Reed of a constitutional right
17           A prisoner plaintiff claiming an Eighth Amendment violation due to a medical
18   condition must show deliberate indifference to a serious medical need. Estelle v. Gamble,
19   429 U.S. 97, 103 (1976). Deliberate indifference to a serious medical need requires an
20   official “knows of and disregards an excessive risk to inmate health or safety.” Farmer v.
21   Brennan, 511 U.S. 825, 837 (1994). Deliberate indifference requires more culpability than
22   ordinary lack of due care for a prisoner’s health. Id. at 835. A court’s inquiry must focus on
23   what the prison official actually knew, not what the official should have known. See Wallis
24   v. Baldwin, 70 F.3d 1074, 1077 (9th Cir. 1995). Deliberate indifference is a high legal
25   standard. Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004). It is comparable to criminal
26   recklessness, and is shown by “something approaching a total unconcern for [the plaintiff’s]


       DEFS’ THIRD MOTION FOR                            8                ATTORNEY GENERAL OF WASHINGTON
                                                                                  Corrections Division
       SUMMARY JUDGMENT                                                             PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                                Olympia, WA 98504-0116
                                                                                    (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 9 of 25




 1   welfare in the face of serious risks, or a conscious, culpable refusal to prevent harm.” Duane
 2   v. Lane, 959 F.2d 673, 677 (7th Cir. 1992); Schaub v. VonWald, 638 F.3d 905, 933–34 (8th
 3   Cir. 2011) (Plaintiff bears the burden of proving the defendant’s mental state was akin to
 4   criminal recklessness: disregarding a known risk to the inmate’s health.). A failure or refusal
 5   to provide medical care is an Eighth Amendment violation only under exceptional
 6   circumstances approaching failure to provide care at all. Shields v. Kunkel, 442 F.2d 409,
 7   410 (9th Cir. 1971).
 8          The Eighth Amendment standard requires proof of both objective and subjective
 9   components. Hudson v. McMillian, 503 U.S. 1 (1992). First, the deprivation alleged must
10   objectively be sufficiently serious that it results in a denial of the “minimal civilized
11   measures of life’s necessities.” Farmer, 511 U.S. at 834 (quoting Rhodes v. Chapman, 452
12   U.S. 337, 347 (1981)). To prove this objective component, an inmate must establish (1) there
13   was some degree of actual or potential injury and (2) society considers the acts or omissions
14   of which the plaintiff complains to be so grave that exposing anyone to the acts or omissions,
15   unwillingly, violates contemporary standards of decency. Helling v. McKinney, 509 U.S. 25,
16   36 (1993); see also Estelle, 429 U.S. at 97.
17          Second, the subjective component requires that the prison official possess a
18   sufficiently culpable state of mind: “deliberate indifference to inmate health and safety.”
19   Farmer, 511 U.S. at 834-36. With regard to deliberate indifference, a prison official is not
20   liable “unless the official knows of and disregards an excessive risk to inmate health or
21   safety; the official must both be aware of facts from which the inference could be drawn that
22   a substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837. If
23   either components is not established, the court need not inquire as to the existence of the
24   other. Helling, 509 U.S. at 35.
25

26


       DEFS’ THIRD MOTION FOR                         9               ATTORNEY GENERAL OF WASHINGTON
                                                                              Corrections Division
       SUMMARY JUDGMENT                                                         PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                            Olympia, WA 98504-0116
                                                                                (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 10 of 25




 1                  a.      Drs. Hammond and Strick were not deliberately indifferent because they
                            had no evidence that Reed’s condition was rapidly progressing
 2
            Reed alleges both Dr. Strick and Dr. Hammond, “personally participated in denying Reed
 3
     medical treatment as a member of the CRC that denied medical treatment to Reed.” (Dkt. #96 at
 4
     7-8, ¶¶ 26-27). This argument fails because (1) a difference in medical opinion is insufficient to
 5
     establish a constitutional violation, (2) no excessive risk to Reed’s safety was ignored, and (3)
 6
     negligence or mistake is insufficient to establish a constitutional violation.
 7
            It is well established that, “[a] difference of opinion between a physician and the
 8
     prisoner—or between medical professionals—concerning what medical care is appropriate does
 9
     not amount to deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012),
10
     overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014);
11
     Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004) (“a mere ‘difference of medical opinion
12
     . . . [is] insufficient, as a matter of law, to establish deliberate indifference,’” (quoting Jackson
13
     v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996))).
14
            Drs. Hammond and Strick have testified the symptoms Reed claimed to have did not, in
15
     their medical opinions, indicate his infection was progressing rapidly. (Dkt. #109 at 4, ¶¶ 10-11;
16
     Dkt. #70 at 2-3, ¶ 5). As Dr. Strick opined, “[Reed’s] case was presented to the CRC in 2016
17
     and then again in 2017. Each time, the CRC considered the individual facts and circumstances
18
     of his case in order to determine whether treatment with DAAs was medically necessary given
19
     the information known by the HCV CRC at the time.” (Dkt. #70 at 7, ¶ 15). Further, Dr. Strick
20
     explained, “[d]eferring his treatment until 2017 was a medically acceptable approach to
21
     treatment of his condition given the information known to his providers between 2014 and
22
     2017.” Id. Although Reed believes his claimed symptoms demonstrated his infection was
23
     progressing faster than normal, his difference of opinion with Drs. Hammond and Strick does
24
     not constitute a genuine issue of material fact for purposes of his Eighth Amendment claim.
25

26


       DEFS’ THIRD MOTION FOR                            10               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Corrections Division
       SUMMARY JUDGMENT                                                             PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                                Olympia, WA 98504-0116
                                                                                    (360) 586-1445
        Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 11 of 25




 1             Drs. Hammond and Strick can be found to have acted with deliberate indifference “only
 2   if [they] know[] of and disregard[] an excessive risk to inmate health and safety.’” Toguchi, 391
 3   F.3d at 1057. “Under this standard, the prison official must not only ‘be aware of facts from
 4   which the inference could be drawn that a substantial risk of serious harm exists,’ but that person
 5   ‘must also draw the inference.’” Id. (quoting Farmer, 511 U.S. at 837) (emphasis supplied)).
 6   “‘If a [prison official] should have been aware of the risk, but was not, then the [official] has not
 7   violated the Eighth Amendment, no matter how severe the risk.’” Toguchi, 391 F.3d at 1057
 8   (quoting Gibson, 290 F.3d at 1188). “This ‘subjective approach’ focuses only ‘on what a
 9   defendant’s mental attitude actually was.’” Toguchi, 391 F.3d at 1057 (quoting Farmer, 511 U.S.
10   at 839).
11             Neither Dr. Hammond nor Dr. Strick actually drew the inference from Reed’s claimed
12   symptoms that his disease might be progressing more rapidly than expected or that, based on the
13   information available at the time, deferring treatment with DAAs would expose Reed to a serious
14   risk of harm. Accordingly, Reed cannot show they acted with deliberate indifference, and his
15   Eighth Amendment claim regarding the January 7, 2016 CRC decision fails as a matter of law.
16             Even if Drs. Hammond and Strick were mistaken about the import of Reed’s claimed
17   symptoms, Reed could not state an Eighth Amendment claim. In Estelle, the seminal case
18   establishing the contours of the Eighth Amendment in prisoner medical cases, the Supreme Court
19   stated:
20             [A]n inadvertent failure to provide adequate medical care cannot be said to
               constitute “an unnecessary and wanton infliction of pain” or to be “repugnant to
21             the conscience of mankind.” Thus, a complaint that a physician has been
               negligent in diagnosing or treating a medical condition does not state a valid claim
22             of medical mistreatment under the Eighth Amendment. Medical malpractice does
               not become a constitutional violation merely because the victim is a prisoner.
23

24   Estelle v. Gamble, 429 U.S. at 105–06. Following upon Estelle, the Ninth Circuit has also held,
25   “[m]ere negligence in diagnosing or treating a medical condition, without more, does not violate
26   a prisoner's Eighth Amendment rights.” Toguchi, 391 F.3d at 1057. In this case, neither Dr.


        DEFS’ THIRD MOTION FOR                             11              ATTORNEY GENERAL OF WASHINGTON
                                                                                   Corrections Division
        SUMMARY JUDGMENT                                                             PO Box 40116
        NO. 3:16-CV-05993-BHS-DWC                                                Olympia, WA 98504-0116
                                                                                     (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 12 of 25




 1   Hammond nor Dr. Strick were negligent, but even if they were, Reed’s Eighth Amendment
 2   claims against them fail as a matter of law.
 3                  b.      Nothing contained in Reed’s grievances or letters establishes a
                            constitutional violation
 4
            First, Reed has no constitutional interest in his ability to participate in a grievance, his
 5
     ability to send letters to prison officials, or in the responses to either. As stated by one Ninth
 6
     Circuit District Court, “because plaintiff has no constitutional right to a prison grievance
 7
     procedure at all . . . [he or she,] therefore[, has] no right to a particular outcome.” Simmons v.
 8
     Kernan, No. 2:17-CV-0629 CKD P, 2017 WL 1354841, at *2 (E.D. Cal. Apr. 6, 2017) (citing
 9
     Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003)). Thus, while Reed claims that Dr. Strick,
10
     Dr. Hammond, and Weber somehow violated Reed’s constitutional rights by being “involved”
11
     in the grievance process, this is insufficient to show a constitutional violation. (Dkt. #96 at 7-9,
12
     ¶¶ 26-28). Reed also claims Drs. Hammond and Strick were deliberately indifferent because they
13
     received notices [letters] indicating that Reed was being denied needed medical care but did not
14
     act upon his demands. (Dkt. #96 at 7-8, ¶¶ 26-27). Nothing in those letters put either doctor on
15
     notice Reed’s condition had rapidly progressed and denying treatment would constitute ignoring
16
     a serious risk to his health, thus those letters do not further his Eighth Amendment claims.
17
            Moreover, it is undisputed Dr. Strick and Weber did not personally participate in Reed’s
18
     grievance process, a requirement for finding liability under § 1983. Leer v. Murphy, 844 F.2d
19
     628, 633 (9th Cir. 1988). Weber testified, “I do not recall being involved in responding to Reed’s
20
     grievances regarding Hepatitis C treatment.” (Dkt. #111 at 3, ¶ 9). Dr. Strick testified, “My only
21
     involvement with the Plaintiff Charles Reed’s care has been to participate in meetings of the
22
     Hepatitis-C Care Review Committee (CRC) when treatment decisions about his care for
23
     Hepatitis C (HCV) have been discussed.” (Dkt. #70 at 1-2, ¶ 3).
24

25

26


       DEFS’ THIRD MOTION FOR                            12              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       SUMMARY JUDGMENT                                                            PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                               Olympia, WA 98504-0116
                                                                                   (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 13 of 25




 1                  c.      Reed cannot establish a cognizable claim that Defendants were
                            deliberately indifferent by not “monitoring” his conditions in 2016
 2

 3          It is undisputed that none of the Defendants were personally responsible for monitoring

 4   Reed’s condition in 2016. Even if they were, the delay of one month in monitoring his condition

 5   fails to show a constitutional violation in the absence of evidence that monitoring at month

 6   twelve, rather than month thirteen, would have provided notice of serious risk to Reed’s health.

 7          To hold a defendant liable for damages in a § 1983 claim, the wrongdoer must personally

 8   cause a constitutional violation. Leer, 844 F.2d at 633. “Because vicarious liability is

 9   inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each government-official

10   defendant, through the official’s own individual actions, has violated the Constitution.” Ashcroft

11   v. Iqbal, 556 U.S. 662, 676 (2009). The inquiry into causation must be individualized and focus

12   on the duties and responsibilities of each individual defendant whose acts or omissions are

13   alleged to have caused a constitutional deprivation. Id. Furthermore, § 1983 defendants cannot

14   be held liable based on a respondeat superior theory of liability. Peralta v. Dillard, 744 F.3d

15   1076, 1085 (9th Cir. 2014).

16          Here, each of the medically-trained Defendants stated they were not involved in or

17   responsible for “monitoring” or not “monitoring” Reed’s HCV infection. (Dkt. #109 at 6, ¶ 16;

18   Dkt. #70 at 1-2, ¶ 3; Dkt. #110 at 3, ¶ 10). Instead, monitoring HCV patients was accomplished

19   by having an infectious disease nurse and/or the primary provider at the patient’s facility use the

20   HCV treatment eligibility evaluation form to re-evaluate annually. (Dkt. #70 at 4, ¶ 9). Weber is

21   not a trained healthcare clinician, so logically he would not have been qualified to “monitor”

22   Reed’s condition. (Dkt. #111 at 2, ¶ 3). For these reasons, Reed cannot establish the required

23   element of personal participation in any lack of monitoring of his condition in 2016.

24          Regardless, any failure to monitor Reed’s condition in 2016 would not have put

25   Defendants on notice that Reed’s infection was progressing rapidly. As previously established,

26   in order for Reed to establish an Eighth Amendment claim for failure to monitor, he must



       DEFS’ THIRD MOTION FOR                           13              ATTORNEY GENERAL OF WASHINGTON
                                                                                Corrections Division
       SUMMARY JUDGMENT                                                           PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                              Olympia, WA 98504-0116
                                                                                  (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 14 of 25




 1   demonstrate the Defendants had actual knowledge of sufficient facts to support an inference that
 2   Reed was at a substantial risk of serious harm and the Defendants must have actually drawn that
 3   inference. Toguchi, 391 F.3d at 1057. Reed was provided evaluations with APRI scores every
 4   year except 2016. But the gap between the last APRI score in 2015 and the first APRI score in
 5   2017 was only thirteen months. This one-month gap is not clinically significant relative to the
 6   protocol standard of every twelve months. (Dkt. #70 at 6, ¶ 12). This is confirmed by Nurse
 7   Eschbach who stated, “While the protocol calls for evaluations at least annually, there is a 13
 8   month lag between his [Reed’s] evaluations with APRI scores between December 23, 2015 and
 9   January 31, 2017. I do not believe this 13 month gap was clinically significant as compared to
10   the standard of 12 months.” (Dkt. #71 at 2-4, ¶¶ 6-7). Moreover, Reed’s APRI scores decreased
11   between December 2015 (0.78) and January 2017 (0.54), thus any monitoring conducted in
12   December 2016 would not have suggested Reed’s condition was rapidly progressing. (Dkt. #71
13   at 2-2, ¶ 6). The objective APRI test results between December 2016 and January 2017
14   demonstrated no progression of Reed’s infection, and certainly not the rapid progression that
15   would have prompted a different course of treatment. Thus, the one-month delay in monitoring
16   Reed’s condition is insufficient to show an Eighth Amendment violation.
17                  d.      Defendants did not violate the Eighth Amendment by failing to conduct a
                            review of treatment priorities
18

19          Reed alleges all of the Defendants violated the Constitution by “failing to initiate review
20   of patient treatment priorities for Hepatitis C following a protocol change in October 2016 that
21   would have resulted in Reed receiving needed medical treatment sooner than he otherwise did.”
22   (Dkt. #96 at 7-9, ¶¶ 26-29, at 11, ¶ 39). This allegation clearly sounds in negligence, which does
23   not state an Eighth Amendment claim. Estelle, 429 U.S. at 105–07 (whether additional diagnostic
24   techniques or forms of treatment were indicated “is a classic example of matter for medical
25   judgment,” which may be medical malpractice but “does not represent cruel and unusual
26   punishment.”); Toguchi, 391 F.3d at 1057 (“‘Mere negligence in diagnosing or treating a medical


       DEFS’ THIRD MOTION FOR                           14              ATTORNEY GENERAL OF WASHINGTON
                                                                                Corrections Division
       SUMMARY JUDGMENT                                                           PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                              Olympia, WA 98504-0116
                                                                                  (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 15 of 25




 1
     condition, without more, does not violate a prisoner’s Eighth Amendment rights.’ McGuckin,
 2
     974 F.2d at 1059 (alteration and citation omitted).”).
 3
            Moreover, none of the Defendants knew of any risk that would warrant such a review or
 4
     even contemplated such a review. (Dkt. #109 at 6-7, ¶ 17; Dkt. #110 at 3, ¶¶ 8-9; Dkt. #111, at
 5
     2, ¶¶ 6-7). As explained previously, Dr. Strick’s “only involvement with the Plaintiff Charles
 6
     Reed’s care has been to participate in meetings of the Hepatitis-C Care Review Committee
 7
     (CRC) when treatment decisions about his care for Hepatitis C (HCV) have been discussed.”
 8
     (Dkt. #70, at 1-2, ¶ 3). Therefore, she also did not know of a need and deliberately choose not to
 9
     conduct a review as imagined by Reed. Based on the declarations of all of the Defendants on
10
     this issue, it is also apparent that none of them personally participated in not conducting a review,
11
     another basis for dismissing this claim. Leer, 844 F.2d at 633.
12
                    e.      Plaintiff’s Fibroscan claim fails under existing Supreme Court precedent
13
            Reed’s allegation that DOC should have used tests and procedures available to it, such
14
     as a Fibroscan, to detect the progression of his HCV infection fails in light of the Supreme
15
     Court’s decision in Estelle v. Gamble rejecting a very similar argument. In Estelle, the plaintiff
16
     contended that more should have been done for him by way of diagnosis and treatment, and he
17
     suggested a number of options the Texas Department of Corrections did not pursue. Id., 429 U.S.
18
     at 107. The Fifth Circuit Court of Appeals agreed with the plaintiff, “[c]ertainly an x-ray of
19
     (Gamble’s) lower back might have been in order and other tests conducted that would have led
20
     to appropriate diagnosis and treatment for the daily pain and suffering he was experiencing.”
21
     Gamble v. Estelle, 516 F.2d 937, 941 (5th Cir. 1975), rev’d, 429 U.S. 97 (1976). But the Supreme
22
     Court soundly rejected this claim stating, “[b]ut the question whether an X-ray or additional
23
     diagnostic techniques or forms of treatment is indicated is a classic example of a matter for
24
     medical judgment. A medical decision not to order an X-ray, or like measures, does not represent
25
     cruel and unusual punishment.” Estelle, 429 U.S.at 107 (emphasis supplied).
26


       DEFS’ THIRD MOTION FOR                            15               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Corrections Division
       SUMMARY JUDGMENT                                                             PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                                Olympia, WA 98504-0116
                                                                                    (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 16 of 25




 1          A Fibroscan is one diagnostic technique that can be used to evaluate HCV patients for
 2   fibrosis. (Dkt. #70 at 5-6, ¶ 11; Dkt. #71 at 5, ¶ 10). In light of Estelle’s rejection of an Eighth
 3   Amendment violation for not ordering an X-ray or like measures, it follows that Reed’s
 4   Fibroscan claim fails for the same reason. This is particularly so when DOC monitored HCV
 5   inmates using the APRI, a laboratory-tested diagnostic tool that met the accepted standards of
 6   care and was well suited for monitoring a large prison population in accordance with accepted
 7   treatment protocols. (Dkt. #156-3 at 26).
 8                  f.      Defendants are entitled to qualified immunity to the extent their actions
                            were taken pursuant to the DOC HCV protocol
 9

10          In Brown v. Mason, the Ninth Circuit affirmed a district court’s order granting qualified
11   immunity because prison officials acted pursuant to official prison policies that were not
12   “patently violative of constitutional principles.” Id., 288 F. App’x 391, 392–93 (9th Cir. 2008)
13   (quoting Dittman v. California, 191 F.3d 1020, 1027 (9th Cir. 1999) (“[W]hen a public official
14   acts in reliance on a duly enacted statute or ordinance, that official ordinarily is entitled to
15   qualified immunity” unless the ordinance is “patently violative of fundamental constitutional
16   principles.”)). Here, the Court has already held that the DOC HCV protocol does not violate
17   clearly established law; consequently, it is clearly not patently violative of constitutional
18   principles. (Dkt. # 90 at 2). Thus, to the extent Reed claims any of the Defendants acted pursuant
19   to the DOC HCV protocol, which is an official prison policy, they are entitled to qualified
20   immunity. In fact, Reed admits that Dr. Kariko’s actions were taken pursuant to official policy
21   in his allegation that “[o]n information and belief, [Dr. Kariko’s] decision was based on the triage
22   protocol the DOC adopted on May 1, 2015.” (Dkt. #96 at 4, ¶ 14.)
23          2.      All Defendants are entitled to qualified immunity because Reed cannot show
                    their actions violated a clearly established constitutional right
24

25          “The Supreme Court has repeatedly emphasized that, to determine whether a given right
26   was ‘clearly established’ at the relevant time, the key question is whether the defendants should


       DEFS’ THIRD MOTION FOR                            16              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       SUMMARY JUDGMENT                                                            PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                               Olympia, WA 98504-0116
                                                                                   (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 17 of 25




 1   have known that their specific actions were unconstitutional given the specific facts under
 2   review.” Hamby v. Hammond, 821 F.3d 1085, 1090 (9th Cir. 2016). As stated in Hamby, the
 3   Ninth Circuit has been repeatedly chastised for conducting the clearly established inquiry at too
 4   high a level of generality. Id.; see e.g., City & Cty. of San Francisco v. Sheehan, 135 S. Ct. 1765,
 5   1775–76 (2015) (“We have repeatedly told courts—and the Ninth Circuit in particular—not to
 6   define clearly established law at a high level of generality.” (quoting Ashcroft v. al-Kidd, 563
 7   U.S. 731, 742 (2011))).
 8           “To be clearly established, a right must be sufficiently clear that every reasonable official
 9   would have understood that what he [or she] is doing violates that right.” Taylor, 135 S. Ct. at
10   2044 (emphasis added) (quoting Reichle v. Howards, 566 U.S. 658 (2012)). Although a plaintiff
11   need not find “a case directly on point, . . . existing precedent must have placed the . . .
12   constitutional question beyond debate.” al–Kidd, 563 U.S. at 741. That is, existing precedent
13   must have “placed beyond debate the unconstitutionality of” the officials’ actions, as those
14   actions unfolded in the specific context of the case at hand. Taylor, 135 S. Ct. at 2044. Hence, a
15   plaintiff must prove that “precedent on the books” at the time the officials acted “would have
16   made clear to [them] that [their actions] violated the Constitution.” Id. at 2045.
17           As explained above, the precedents cited herein demonstrate that each of Reed’s claims
18   fail as a matter of law. For this reason, it cannot be said there is clearly established law that is so
19   apparent that every reasonable official would have understood the actions and omissions alleged
20   against the Defendants here violated a constitutional right as those actions or omissions unfolded
21   in the specific context of the case at hand. Therefore, all of the Defendants are entitled to
22   qualified immunity under the second prong of the qualified immunity analysis.
23   B.      Reed Failed to Exhaust Administrative Remedies Relating to Claims Involving
             Defendant Weber, the Fibroscan, the Failure to Monitor in 2016, and the Failure to
24           Conduct a Review of Treatment Priorities After the 2016 Protocol Change

25           Before a prisoner may bring a civil rights action under 42 U.S.C. § 1983, he must first
26   exhaust all available administrative remedies. The Prison Litigation Reform Act of 1995


       DEFS’ THIRD MOTION FOR                             17               ATTORNEY GENERAL OF WASHINGTON
                                                                                   Corrections Division
       SUMMARY JUDGMENT                                                              PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                                 Olympia, WA 98504-0116
                                                                                     (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 18 of 25




 1   (PLRA), 42 U.S.C. § 1997e(a) provides: “[n]o action shall be brought with respect to prison
 2   conditions under section 1983 of this title, or any other federal law, by a prisoner confined in
 3   any jail, prison, or other correctional facility until such administrative remedies as are available
 4   are exhausted.” Exhaustion in cases covered by § 1997e(a) is mandatory. Booth v. Churner, 532
 5   U.S. 731, 739 (2001). All “available” remedies must be exhausted. Id. Claims that are not
 6   exhausted under the PLRA must be dismissed, not stayed. McKinney v. Carey, 311 F.3d 1198,
 7   1199 (9th Cir. 2002). As stated earlier, DOC has a department-wide grievance procedure
 8   governed by the OGP. (Dkt. #44 at 2, ¶ 5).
 9          In Jones v. Bock, 549 U.S. 199, 203 (2007), the Supreme Court examined the grievance
10   process in Michigan and overturned a Sixth Circuit procedural rule permitting suit only against
11   defendants identified in the prisoner’s grievance. The Jones Court reasoned that exhaustion is
12   not per se inadequate under the PLRA when a prisoner later sued an individual the prisoner had
13   not named in the grievance. Id. at 219. Rather, the Jones Court found that the “applicable
14   procedural rules” a prisoner must properly exhaust, are defined by the prison grievance process
15   itself, not by the PLRA. Id. at 218 (citing Woodford v. Ngo, 548 U.S. 81, 88 (2006)).
16   Accordingly, the Sixth Circuit’s prerequisite was unwarranted under circumstances in which the
17   Michigan grievance process did not specifically require a prisoner to name anyone in the
18   grievance process and the PLRA did not impose such a requirement. Id. at 218-219.
19          Unlike the Michigan grievance process, the DOC OGP Manual does require offenders to
20   identify the names of all individuals involved in the incidents described in their grievances. (Dkt.
21   #44 at 4, ¶ 10; Dkt. #44-1 at 21). According to the DOC Grievance Program Manager, Reed did
22   not grieve Weber for staff misconduct or anything else in Grievance Log. Id. 16602604. (Dkt.
23   #44 at 4-5; ¶¶ 14-15). Reed failed to exhaust administrative remedies against Defendant Weber.
24          Furthermore, Reed admits he did not grieve his allegation that Defendants should have
25   monitored his condition with Fibroscan as opposed to APRI scores, his allegation that
26   Defendants should have monitored him sometime in 2016 with APRI scores as called for by the


       DEFS’ THIRD MOTION FOR                            18              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       SUMMARY JUDGMENT                                                            PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                               Olympia, WA 98504-0116
                                                                                   (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 19 of 25




 1   HCV Protocol, or his allegation that Defendants failed to initiate a review of patient treatment
 2   priorities for hepatitis C following a protocol change in October of 2016. (Dkt. #156-3 at 153:2-
 3   154:25, 157:2-10). The purpose of the PLRA exhaustion requirement is to give an agency “an
 4   opportunity to correct its own mistakes with respect to the programs it administers before it is
 5   haled into federal court.” Woodford, 548 U.S. at 89. Reed’s failure to grieve these allegations,
 6   impermissibly deprived DOC of the opportunity to address them prior to this lawsuit.
 7   C.     Reed Cannot Establish a Claim of Medical Negligence Against the Defendants
 8          1.      Reed failed to satisfy a condition precedent under Washington law to
                    bringing a medical negligence claim against state employees
 9

10          On January 13, 2020, this Court held Defendants’ sovereign immunity argument, based
11   on an unambiguous provision in the Washington State Constitution, would only be applied by
12   Washington Courts prospectively, thus allowing Reed’s medical negligence claims under
13   Washington law to go forward. (Dkt. #147 at 5-6). Defendants make this argument again here in
14   order to preserve it for appeal. A review of the docket shows Reed failed to comply with
15   certificate of merit provision mandated by Wash. Rev. Code § 7.70.150 (2006).
16          2.      The Defendants against whom Reed alleges medical negligence are entitled
                    to qualified immunity under Washington law
17

18          Washington law recognizes common law qualified immunity for state law enforcement
19   officers when an officer, “‘(1) carries out a statutory duty, (2) according to procedures dictated
20   to him by statute and superiors, and (3) acts reasonably.’” Gallegos v. Freeman, 172 Wash. App.
21   616, 641–42, 291 P.3d 265, 277–78 (2013) (quoting McKinney v. City of Tukwila, 103 Wash.
22   App. 391, 407, 13 P.3d 631 (2000)). While it is an open question whether this doctrine applies
23   to medical providers employed by the State in the specific context of prison medical care, it has
24   been applied to other state employees—including employees who were not law enforcement
25   officers—where, as here, they must make decisions which greatly interfere with people’s lives
26


       DEFS’ THIRD MOTION FOR                           19              ATTORNEY GENERAL OF WASHINGTON
                                                                                Corrections Division
       SUMMARY JUDGMENT                                                           PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                              Olympia, WA 98504-0116
                                                                                  (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 20 of 25




 1   and they are required to make difficult judgments under extremely difficult circumstances.
 2   Babcock v. State, 116 Wash. 2d 596, 617–18, 809 P.2d 143, 154 (1991).
 3          Here, the conduct attributed to the medical negligence Defendants, Drs. Hammond, and
 4   Strick, meets all three of the elements required for the application of qualified immunity. First,
 5   their actions were taken pursuant to a statutory duty. Wash. Rev. Code §§ 72.09.040, 72.10.005,
 6   72.10.040. Second, the Defendants acted pursuant to DOC Policy 670.000, the Offender Health
 7   Plan and the DOC HCV Protocol, which dictated the procedures they implemented, thus
 8   satisfying the second element. (Dkt. #109 at 2-3, ¶¶ 5-6; Dkt. #109-1 at 1-48; Dkt. #43 at 2, ¶ 3;
 9   Dkt. #43-1 at 1-31). The third element of reasonableness has also been met. Reed alleges
10   Defendants “prescribed or acquiesced in a treatment plan for Reed” that Reed contends was
11   improper. (Dkt. #96 at 12, ¶ 46). Dr. Strick testified at length that the “[p]rioritization of
12   treatment by medical necessity is consistent with the bioethical concepts of distributive justice
13   and medical utility.” (Dkt. #43 at 10-13, ¶¶ 18-24). Thus, there is a reasoned basis for applying
14   the DOC HCV Protocol to Reed.
15          Similarly, Reed’s claims that Defendants did not monitor Reed’s HCV infection at any
16   time in 2016 are subject to qualified immunity. (Dkt. #96 at 12, ¶ 47). Here again, Defendants
17   were (1) carrying out their statutory duty (2) according to policy and (3) acted reasonably. The
18   gap between the December 2015 and the January 2017 APRI scores was only 13 months. (Dkt.
19   #109 at 6, ¶ 16; Dkt. #70 1-2, ¶ 3, at 4, ¶ 9, at 6, ¶12; Dkt. #110 at 3, ¶ 10; Dkt. #111 at 2, ¶ 5).
20   According to Dr. Strick, this gap is not clinically significant compared to the protocol standard
21   of every 12 months. (Dkt. #70 at 6, ¶ 12). Because the gap was not clinically significant, the one
22   month delay in monitoring Reed’s condition was reasonable.
23          The same immunity applies to Reed’s allegations that “the monitoring that did occur was
24   insufficient because it did not utilize tests and procedures, such as a Fibroscan.” (Dkt. 96 at 12,
25   ¶ 47). But Dr. Strick states that the APRI test that was used “is among the best-validated
26   laboratory methods for predicting HCV progression. . . . Because it can be performed with simple


       DEFS’ THIRD MOTION FOR                            20               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Corrections Division
       SUMMARY JUDGMENT                                                             PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                                Olympia, WA 98504-0116
                                                                                    (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 21 of 25




 1   blood tests rather than an invasive procedure, it is well-suited for annual monitoring of patients
 2   with HCV.” (Dkt. #70 at 4-5, ¶ 10). Therefore, the use of APRI scores for monitoring patients is
 3   supported by reason.
 4          Likewise, qualified immunity applies to Reed’s claims that Defendants “failed to provide
 5   him with treatment even after the DOC’s Hepatitis C protocol changed to give the highest
 6   treatment priority to patients with a METAVIR score of F2, which Reed had.” (Dkt. #96 at 12,
 7   ¶ 48). However, Nurse Eschbach testified:
 8          By late October of 2016, the DOC HCV protocol was revised to recommend
            treatment with DAAs for all patients with fibrosis scores of ≥ F2. But that does
 9          not mean that it was possible for all patients with fibrosis scores at the F2 level
            to be treated with DAAs at once. The inmate population within DOC generally
10          and specifically at SCCC is not static. Every week new inmates come into the
            system that must be screened and evaluated for HCV. Some of them already have
11          fibrosis scores at the F3 and F4 levels, which make them a priority over patients
            like Reed, whose previous biopsy showed only an F2 fibrosis score. At the same
12          time, it was impossible for all F2 patients at SCCC to go through the steps of the
            DOC HCV protocol in order to begin treatment at once. Patients start on their
13          course of treatment with DAAs, which usually lasts twelve weeks, when they
            have reached the point in the protocol when they can start taking the medications.
14          At any one time, there can be as many as ten patients taking DAAs at SCCC but
            there are always additional patients going through the protocol in line behind
15          those currently receiving DAAs. I process HCV patients through as fast as
            possible given that I also have responsibility for treating other important
16          infectious diseases such as HIV and influenza.

17   (Dkt. #71 at 4-5, ¶ 8). So here again, it was reasonable that Reed was not immediately provided

18   DAAs after the protocol changed.

19          Finally, qualified immunity applies to Reed’s claims that the medical negligence

20   Defendants “failed to conduct an adequate review of treatment priorities and treatment decisions

21   after the DOC’s Hepatitis C protocol changed to give the highest treatment priority to patients

22   with a METAVIR score of F2 or higher.” (Dkt. #96 at 12-13, ¶ 49). As Dr. Hammond explains,

23   “HCV is normally very slow to progress so such a massive review as contemplated in the Second

24   Amended Complaint would not have been realistic or medically necessary” so it was reasonable

25   that such a review did not occur. (Dkt. #109 at 6-7, ¶ 17). Accordingly, since all of the actions or

26   omissions attributed to the medical negligence Defendants were reasonable, the third element of the



       DEFS’ THIRD MOTION FOR                            21              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       SUMMARY JUDGMENT                                                            PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                               Olympia, WA 98504-0116
                                                                                   (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 22 of 25




 1   test for State qualified immunity has been met and the medical negligence Defendants should be
 2   granted qualified immunity under Washington State common law.
 3          3.      Reed’s medical negligence claims fail as a matter of law
 4          As this court held in Keck, in the context of medical malpractice, this requires “an
            expert to say what a reasonable doctor would or would not have done, that the
 5          [defendants] failed to act in that manner, and that this failure caused [the]
            injuries.” 184 Wash.2d at 371, 357 P.3d 1080. The expert may not merely allege
 6          that the defendants were negligent and must instead establish the applicable
            standard and how the defendant acted negligently by breaching that standard. Id.
 7          at 373, 357 P.3d 1080. Furthermore, the expert must link his or her conclusions
            to a factual basis. Id.
 8

 9   Reyes v. Yakima Health Dist., 191 Wash. 2d 79, 86–87, 419 P.3d 819, 823 (2018).
10          Reed’s medical expert is Dr. Robert Gish, M.D. During his deposition, Dr. Gish
11   described “subtle signals of liver dysfunction” in Reed’s chemistry and laboratory tests, (Dec.
12   of Barbara, Ex. 1 (Dep. of Gish) at 100:25-101:1), while acknowledging that it would be
13   “[h]ighly variable” as to whether a physician who was not a liver specialist such as himself would
14   recognize the subtle marker. (Dec. of Barbara, Ex. 1 at 101:2-6). More importantly, Dr. Gish had
15   no opinions regarding whether any of the Defendants’ provided medical care to Reed that fell
16   below the standard of care. (Dec. of Barbara, Ex. 1 at 102:18-103:18 (Dr. Hammond); 103:22-
17   105:5 (Dr. Strick); 105:6-24 (Weber); 105:25-106:6 (Dr. Smith)). Reed has failed to offer expert
18   testimony to support any claim of medical negligence specific to the Defendants in this case.
19          Even if the Court denies qualified immunity, Reed’s medical negligence claims fail
20   because he cannot establish proximate cause linking any Defendant’s care to an injury. To state
21   a viable claim for medical negligence, Reed must prove that an injury resulted from the failure
22   of the health care provider to follow the accepted standard of care. Wash. Rev. Code § 7.70.040.
23   The necessary elements of proof for such claim are: (1) The health care provider failed to
24   exercise that degree of care, skill, and learning expected of a reasonably prudent health care
25   provider at that time in the profession or class to which he or she belongs, in the state of
26   Washington, acting in the same or similar circumstances, and (2) such failure was a proximate


       DEFS’ THIRD MOTION FOR                           22              ATTORNEY GENERAL OF WASHINGTON
                                                                                Corrections Division
       SUMMARY JUDGMENT                                                           PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                              Olympia, WA 98504-0116
                                                                                  (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 23 of 25




 1   cause of the injury complained of. Wash. Rev. Code § 7.70.040. The mere fact that an injury or
 2   bad result occurred because of medical treatment is not sufficient to establish that there was
 3   negligence or other wrongful conduct Watson v. Hockett, 107 Wash. 2d 158, 161, 727 P.2d 669,
 4   672 (1986). “It must, rather, be shown that the doctor's conduct fell below a level that society
 5   considers acceptable.” Id. To establish proximate cause, medical testimony must establish that
 6   “the alleged negligence ‘more likely than not’ caused the later harmful condition leading to
 7   injury; that the defendant’s actions ‘might have,’ ‘could have,’ or ‘possibly did’ cause the
 8   subsequent condition is insufficient.” Shellenbarger v. Brigman, 101 Wash. App. 339, 348, 3
 9   P.3d 211, 215 (2000).
10           Here Reed cannot show that the actions or omissions of any of the Defendants caused
11   him any injury. First, there is no injury: recall that Reed’s liver, at the time of the Fibroscan, had
12   compensated and he was not showing any symptoms of cirrhosis. (Dkt. #71 at 5, ¶ 10). Nor is
13   there any non-speculative evidence that Reed’s disease progression was caused by medical care
14   provided any of the Defendants here. As stated by Dr. Zawitz:
15           It is my opinion that it is impossible to know if and when Mr. Reed’s liver disease
             progressed from F2 to F4. Even liver biopsies are error-prone despite being
16           considered the gold standard for staging fibrosis. It is possible Mr. Reed was
             already cirrhotic in 2014. It is also possible he was F2 and his disease progressed
17           to F4 in the interim timeline until his Fibroscan. One can only say that HCV
             fibrosis is generally progressive over time and can advance in a nonlinear fashion
18           (very slow to very fast, unpredictably). Mr. Reed’s interim APRI scores and
             clinical encounters were otherwise not suggestive of rapid disease progression
19           based on symptomology, and in my opinion more frequent re-staging of his liver
             was not indicated.
20
     (Dkt. #156-1 at 28). A jury would be required to impermissibly speculate that Reed was not
21
     already cirrhotic in 2014 when he arrived at SCCC. Likewise, a jury would be required to
22
     impermissibly speculate that treatment prior to when it was received in 2017 would have led to
23
     a different result for Reed. Because Reed cannot show it is more likely than not that Defendants
24
     proximately caused his liver to progress to an F4 level, resulting in injury, the Court should
25
     summarily dismiss the medical negligence claims against the Defendants in this action.
26


       DEFS’ THIRD MOTION FOR                             23               ATTORNEY GENERAL OF WASHINGTON
                                                                                   Corrections Division
       SUMMARY JUDGMENT                                                              PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                                 Olympia, WA 98504-0116
                                                                                     (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 24 of 25




 1                                        VI.   CONCLUSION
 2          The Eighth Amendment, in the context of prisoner medical care, proscribes deliberate

 3   indifference to a serious risk of harm to an inmate. Rather than deliberate indifference,

 4   Defendants’   involvement     with    Plaintiff   demonstrates   deliberate   monitoring   and

 5   consideration of Plaintiff’s HCV infection and treatment in accordance with DOC policy and

 6   protocol, using proven testing methodologies and widely accepted national guidelines.

 7   Reed’s federal civil rights claims should be dismissed either for want of a constitutional

 8   rights violation or lack of clearly established law putting Defendants on notice their acts or

 9   omissions constituted such a violation. Reed’s state law claim also fails for want of evidence

10   of a breach of the standard of care and of proximate case.

11          Defendants respectfully request the Court summarily dismiss Reed’s Second

12   Amended Complaint, in its entirety, with prejudice.

13          RESPECTFULLY SUBMITTED this 9th day of September, 2020.

14                                                ROBERT W. FERGUSON
                                                  Attorney General
15
                                                   s/ Scott M. Barbara
16                                                SCOTT M. BARBARA, WSBA No. 20885
                                                  Assistant Attorney General
17                                                800 Fifth Avenue, Ste 2000
                                                  Seattle, WA 98104
18                                                Tel: (206) 389-2033
                                                  Fax: (206) 587-4229
19                                                Email: scott.barbara@atg.wa.gov
                                                  Attorneys for Defendants
20

21

22

23

24

25

26


       DEFS’ THIRD MOTION FOR                          24             ATTORNEY GENERAL OF WASHINGTON
                                                                              Corrections Division
       SUMMARY JUDGMENT                                                         PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                            Olympia, WA 98504-0116
                                                                                (360) 586-1445
       Case 3:16-cv-05993-BHS-DWC Document 160 Filed 09/09/20 Page 25 of 25




 1                                  CERTIFICATE OF SERVICE
 2          I certify that I caused to be served a copy of the foregoing document on all parties or
 3   their counsel of record on the date below as follows:
 4              US Mail Postage Prepaid via Consolidated Mail Service
 5              CM/ECF
 6                  Daniel C. Kelly-Stallings
                    Andrew N. Stokes
 7
                    Jenna Bruce
 8                  K&L Gates LLP
                    925 Fourth Ave. Ste 2900
 9                  Seattle, WA 98104
                    Danny.kelly-stallings@klgates.com
10                  Andrew.stokes@klgates.com
                    Jenna.bruce@klgates.com
11

12              Email per Agreement

13                  Danny.kelly-stallings@klgates.com
                    Andrew.stokes@klgates.com
14                  Jenna.bruce@klgates.com
15
                Hand delivered by _________________________________________________
16

17
            DATED this 9th day of September, 2020, at Federal Way, Washington.
18
                                                   s/ Scott M. Barbara
19
                                                  SCOTT M. BARBARA, WSBA #20885
20                                                Assistant Attorney General
                                                  Attorney for Defendants
21

22

23

24

25

26


       DEFS’ THIRD MOTION FOR                          25              ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
       SUMMARY JUDGMENT                                                          PO Box 40116
       NO. 3:16-CV-05993-BHS-DWC                                             Olympia, WA 98504-0116
                                                                                 (360) 586-1445
